El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Las alegaciones de la demanda de desahucio en este caso presentada en, la Corte de Distrito de Mayagüez son que el demandante Jacobo L. Cabassa es dueño de cierta finca rús-tica cuya descripción hace y que la demandada Carmen Be-yes posee precariamente, sin pagar canon ni merced alguna, por mera tolerancia del demandante, una casa habitación ubicada en dicha finca; siendo la súplica que se ordene el desalojo de la demandada.
La sentencia recaída en el juicio fué condenatoria y en apoyo de su recurso contra ella la parte apelante alega que la corte' inferior erró al desestimar su excepción opuesta a la demanda fundada en la ambigüedad de ésta y en no adu-cir hechos suficientes determinantes de causa de acción.
Entiende la parte apelante que es ambigua la demanda porque con sus alegaciones no es posible entender si la fal-ta de pago es de la posesión de la casa ocupada por ella o de la parte de finca ocupada por la edificación; y, además, porque la súplica no expresa qué es lo que debe desalo jal-la apelante.
. No existe tal ambigüedad porque alegando el demandante ser dueño de la finca que describió y que en ella está radi-cada la casa ocupada por la demandada, según la presunción establecida por el artículo 368 del Código Civil el demandan-te es dueño también de la casa radicada en ella ocupada pol-la apelante y, por tanto, la ocupación precaria se refiere tanto a la casa como al terreno en que está enclavada, propiedad todo del demandante.
Tampoco vemos ambigüedad alguna por la forma de la súplica de la demanda porque aunque se íimita a pedir el desalojo de la demandada, necesariamente se refiere al de la casa mencionada en ella.
La excepción por falta de hechos determinantes de causa de acción también era improcedente ‘ porque aunque la de-*362manda no describe la casa euyo desalojo se solicita, sin embargo hace la descripción de la finca en la cnal se baila ubicada con cuyos datos puede el oficial ejecutivo de la corte cumplir la sentencia condenatoria que se dicte.
Si algún defecto existía en la demanda por ese motivo quedó subsanado por la contestación de la demandada en la que se describe la casa objeto del pleito.
Para probar el demandante su título presentó en el jui-cio una certificación del Secretario de la Corte de Distrito-de Mayagüez creditiva de la adjudicación que se le hizo por la Corte de Distrito de Mayagüez en 1914 de la finca objeto de este pleito en el procedimiento sobre división de comu-nidad con la constancia de haber sido inscrita en el Regis-tro de la Propiedad.
Con referencia a ese documento sostiene ahora por pri-mera vez la apelante que fué error de la corte admitirlo como prueba porque la mejor prueba de la propiedad del demandante era una certificación del registro de la propie-dad donde se expresara que del libro diario de esa oficina no aparecía asiento alguno de haberse presentado algún tí-tulo trasmitiendo la propiedad a otra persona.
No era necesario presentar esa certificación. La prueba de la propiedad del demandante es sú título inscrito.
El cuarto motivo del recurso se funda en que la corte inferior cometió error al negar la moción de la apelante de-mandada para que desestimara la demanda por no haber sido presentada prueba que la sostuviera, pero no existe tal error porque el demandante no sólo presentó su título de propiedad de la finca en que se halla enclavada la casa ob-jeto del desahucio sino que además declaró el demandante que había construido dicha casa con dinero y materiales su-yos y que si la habitaba la demandada era por condescen-dencia suya sin tiempo determinado y sin pagar canon o merced alguno, quedando así justificadas las alegaciones esen-ciales de la demanda.
Se alega también por la recurrente que la corte inferior *363cometió error manifiesto en la apreciación de las pruebas y al declarar con Ingar la demanda, así como que obró con pasión, prejuicio y manifiesto error al condenar a la apelante al pago de las costas, gastos, desembolsos y honorarios de abogado.
Para justificar la demandada su defensa de que la casa fué construida por el demandante para que ella la ocupase mientras se hacía la partición de los bienes de Don Leopoldo Cabassa fallecido en 3 de septiembre de 1917, por ser ella legataria suya por cantidad de cuatro mil dólares y por ha-ber quedado encinta de él como consecuencia de sus relacio-nes en concubinato, presentó prueba testifical.
La prueba en este extremo está en conflicto con la del demandante según lo hemos consignado antes, quien además declaró que la razón que tuvo para permitir a la demandada que habitara dicha casa fué la de que era hija de su ma-yordomo.
La demandada no alega ni presenta prueba de título de propiedad; y en cuanto a los términos en que vivía la casa, el juez que presenció el juicio resolvió el conflicto de la evi-dencia en este particular a favor del demandante y no tene-mos ante nosotros nada que nos justifique en declarar que su decisión fué errónea.
En cuanto a las costas se hace consistir la pasión, pre-juicio y manifiesto error del juez en que habiéndose limi-tado el demandante a solicitar el desalojo, guardando silencio respecto a costas, sin embargo el juez sentenciador las im-puso a la apelante con más los desembolsos, gastos y hono-rarios de abogado.
Como el artículo 327 del Código de Enjuiciamiento Civil, según fué enmendado últimamente en 12 de abril de 1917, dispone que las partes en pleitos o procedimientos tendrán derecho a las costas y desembolsos con sujeción a las reglas que luego establece; y como el No. 4o. del artículo 328 del mismo declara que desde luego se concederán las costas al demandante en un procedimiento especial, carácter que tiene *364el juicio de desahucio, no cometió error alguno al condenar a la demandada apelante al pago de las costas, desembolsos del pleito y honorarios de abogado porque, de acuerdo con dicho artículo 327 enmendado, cuando se conceden costas a una parte en una acción o procedimiento en una corte de distrito, dicha parte, a discreción de la corte de distrito, ten-drá derecho a recibir de la parte vencida una cantidad que represente el valor de los servicios de su abogado, o una parte de dicha cantidad, concesión que hará el juez teniendo en cuenta el grado de culpabilidad de la parte contra quien se dictare la sentencia; honorarios que no se impondrán al demandado' que no hubiere radicado su comparecencia.
Por las razones expuestas la sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada..

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro' y Hutchison.